Citation Nr: 1740789	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-18 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased initial disability rating for service-connected PTSD, rated 50 percent disabling from February 9, 2010, to December 10, 2014, and rated 70 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability prior to December 11, 2014.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO.  

In his July 2012 VA Form 9 Appeal, the Veteran requested a videoconference hearing with the Board.  In a letter dated in May 2014, the Veteran and his representative of record, at the time, were informed by the RO that his videoconference hearing was scheduled for July 2014.  The Veteran failed to appear for his hearing and, to date, has not submitted a statement requesting that his hearing should be rescheduled.  The Board considers his request for a videoconference hearing to be withdrawn.

In an October 2014 decision, the Board granted a 50 percent disabling rating for PTSD for the entire appeal period.  The Board then remanded the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD for further development.  In an April 2015 rating decision, the RO awarded a 70 percent for PTSD, effective December 11, 2014, and granted a TDIU, effective the same date.  Because the RO did not assign the maximum disability rating possible for PTSD, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  This is true despite the Veteran's representative presenting somewhat ambiguous statements in disagreement with the April 2015 rating decision.  Regardless, the appellate status of the Veteran's increased ratings claim was never extinguished by the April 2015 rating decision.  

Next, the Veteran's appeal for a TDIU prior to December 11, 2014, is part and parcel of the underlying increased ratings claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2011). This derivative claim is part and parcel of the claim for a higher rating for PTSD, and therefore the Board can exercise jurisdiction over it.  In any event, the RO issued a Statement of the Case for this appeal in June 2016, and the Veteran perfected his appeal in July 2016.  In September 2017, VA received argument in support of the Veteran's claim of entitlement to a TDIU prior to December 11, 2014.  With the argument was a June 2017 vocational assessment.  This evidence is subject to initial review by the Board, since the Veteran perfected his appeal for a TDIU after February 4, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that remand is necessary.  Specifically, remand is necessary to obtain outstanding treatment records.  In a December 2014 VA examination conducted for his PTSD, the examiner described being in receipt of a letter from the Vet Center that indicated that the Veteran had been in treatment there for many years.  In addition, the Veteran is documented in June 2014 reporting to a VA psychiatrist that he continued regular group and individual therapy at the Vet Center, once monthly for each type of treatment.  Of record are treatment notes from the Grand Rapids Vet Center from August 2005 through February 2012.  After that date, however, no Vet Center treatment records are associated with the file.  The Board notes that these records are very relevant to the matter at hand, and remand is necessary to obtain these records prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 3.159 (c)(1) (2016).

Also, the issue of entitlement to a TDIU is considered to be inextricably intertwined with the issue currently on appeal. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the TDIU claim should be adjudicated following the adjudication, or other appropriate disposition, of the claims an increased rating for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Grand Rapids, Michigan Vet Center since February 2012.  If necessary, send and request the Veteran to execute VA Form 21-4142 and VA Form 21-4142a.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).





